Opinion

PER CURIAM.
The respondent father appeals from the judgment of the trial court terminating his parental rights with respect to his minor child.1 We dismiss the appeal because the respondent failed to appear for oral argument.2
The appeal is dismissed.

 Trial counsel for the respondent father, who had been appointed by the court for purposes of trial, moved to withdraw from the case following the judgment rendered by the trial court upon granting the termination petition. The court appointed an attorney to review the record to determine if an appeal was warranted. Substitute counsel concluded that no nonfrivolous issues for appeal existed and declined to pursue an appeal.
The minor child’s biological mother consented to the termination of her parental rights conditioned on the court’s granting the termination petition against the father.


 Members of the court’s staff placed telephone calls to the number provided by the respondent father but were unable to communicate with him. The respondent father failed to appear as of the conclusion of this court’s docket.
The petitioner, the commissioner of children and families, has consented not to begin adoption proceedings until July 7, 2001.